DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 10/15/2021.  Claims 16-19 have been canceled.  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 4-6, & 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCann et al. (US 2017/0257819 A1), hereinafter McCann.
Regarding claim 1, McCann discloses a method of provisioning a headless device comprising: 
acquiring credentials for a user application [0017, 0021, & 0022]; 

displaying characters associated with the credentials by the user application [0081]; 
obtaining the characters by optical sensor of the headless device [0081]; and 
joining a network associated with the credentials [0040, 0079, & 0081].
	Regarding claim 4, McCann discloses the method set forth in claim 1, further comprising: extracting the credentials from the characters by the headless device before joining the network [0080 & 0081].
Regarding claim 5, McCann discloses the method set forth in claim 1, wherein the user application is a smartphone including a screen for visually outputting the characters [0079 & 0081].
	Regarding claim 6, McCann discloses the method set forth in claim 1, wherein the optical sensor is a camera [0081].
	Regarding claim 8, McCann discloses the method set forth in claim 6, wherein the characters are encoded in a barcode [0081].
	Regarding claim 9, McCann discloses the method set forth in claim 8, wherein the barcode is as matrix barcode [0081].
Regarding claim 10, McCann discloses the method set forth in claim 1, wherein the optical sensor is a phototransistor [0080 & 0081].
Regarding claim 11, McCann discloses the method set forth in claim 10, wherein the characters are light flashes [0080 & 0081].
claim 12, McCann discloses the method set forth in claim 11, wherein the user application is a smartphone including a screen, and the smartphone is configured to emit the light flashes from the screen [0080 & 0081].
Regarding claim 13, McCann discloses the method set forth in claim 1, further comprising: generating the characters by the user application associated with the credentials [0080 & 0081].
	Regarding claim 14, McCann discloses the method set forth in claim 1, further comprising: sending a provisioning success signal by the headless device and to the user application for notifying the user of the provisioning success [0051 & 0056] [0045-0048, & 0056].
	Regarding claim 15, McCann discloses the method set forth in claim 10, wherein the headless device is wireless, and the provisioning success signal is sent through an Access Point (AP) device [0021, 0080, 0081, & 0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 2, 3, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Goto (US 2016/0227388 A1).
	With respect to claims 2, 3, & 7, the teachings of McCann have been discussed above.  
	McCann discloses a system for provisioning a headless device and wherein the headless device can either be a device with or without a user interface [0083] and wherein the headless device can include a camera that, once activated for provisioning, can capture a code displayed by a mobile device [0022 & 0081].
	McCann is silent with respect to explicitly disclosing wherein the headless device includes a user interface for placing the headless device in the provisioning mode, as recited in claim 2.
Goto discloses, regarding claim 2, wherein the headless device includes a user interface for placing the headless device in the provisioning mode [0032 & 0041].  Goto describing the initialization of a communication parameter setting mode thru the user’s interaction with an input unit of the camera.  This communication parameter setting mode used in establishing a connection to the network [0024] and thus is interpreted as meeting the claimed provisioning mode.
	As the devices disclosed by the teachings of McCann and Goto include portable devices, known to be powered by batteries, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the user interface features of Goto within the system of McCann for at least the benefit of providing for a means of manually placing the device into a provisioning mode and thus providing for a power saving feature wherein a user can selectively connect the device to the network as desired.

	Regarding claim 3, Goto, as modified above, discloses the method set forth in claim 2, wherein the user interface is a switch constructed and arranged to be manually actuated for enabling the provisioning mode of the headless device [0032 & 0041].
Regarding claim 7, Goto, as modified above, discloses the method set forth in claim 6, wherein the characters are plain text [0078].

Response to Arguments
Applicant’s arguments with respect to claims 1 & 14 have been considered but are moot in view of the new grounds of rejection.
10/15/2021, with respect to claim 3, have been fully considered but they are not persuasive.  Applicant argues, in relevant part, that no “where is a manual switch disclosed in Goto” and “no where does Goto disclose a manual human interaction.”  The examiner respectfully disagrees.  Goto clearly discloses that the process is started “when the user indicates a communication parameter setting mode through the input unit 109 of the camera”, [0041].  Goto clearly teaching that a communication parameter sharing process is where a provision apparatus provides a reception apparatus with communication parameters for performing wireless communication, including, but not limited to, a SSID as a network identifier, an encryption method, an authentication key, a media access control (MAC) address, a passphrase, and an Internet Protocol (IP) address [0024].  This is the same as what is disclosed in paragraph [0002] of the instant invention which states that provisioning “is a process of connecting newly introduced wireless devices into a wireless communication system or network” and “may be accomplished by providing a network name (i.e., SSID) and a security credential (e.g., a predefined password)”.  The claims are rejected accordingly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876